333 F.2d 307
Charles G. McCRANIE, Appellant,v.UNITED STATES of America, Appellee.
No. 21022.
United States Court of Appeals Fifth Circuit.
June 17, 1964.

George G. Phillips, Pensacola, Fla., for appellant.
C. W. Eggart, Jr., Asst. U.S. Atty., Pensacola, Fla., Clinton Ashmore, U.S. Atty., Tallahassee, Fla., C. W. Eggart, Jr., First Asst. U.S. Atty., Stewart J. Carrouth, Asst. U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
In seeking reversal of his conviction by the Court under his plea of not guilty, Appellant complains that his express waiver of trial by jury, F.R.Crim.P. 23(a), was ineffective because the District Judge failed to sufficiently advise him of his right to a jury.  He further complains that the Judge should have allowed him to withdraw the waiver several hours later.


2
The questions propounded by the District Judge to Appellant speak in the plainest of language of waiver of Appellant's right to a jury trial.  The words could not have been any clearer, and there is no showing that Appellant, an intelligent man aided by his retained counsel, had any doubts about his absolute right to a jury trial.


3
The waiver thus being effective, the District Judge did not abuse his discretion in denying the request to withdraw the waiver when the entire jury venire had been dismissed, and to have granted the request would have meant an unmerited continuance.


4
Affirmed.